UN1TEJ:) sTATEs DISTRICT couRT F I D
FoR THE Dlsriuc'r or CoLUMBIA DEC 1 9 2012

C|erk, U.S. District and
Bankruptcy Courts

N]KITA PETTIES, g al.,
Plaintiffs,

v. Civil Action No. 95~0148 (PLF)

DISTRICT OF COLUMBIA, et gl.,

Defendants.

\-_/\-/\_J\¢V\._/\.._/\._/\¢v'\._/\_/\-_/

FINAL JUDGMENT AND ORDER OF DISMISSAL

The Court, having held a Faimess Hearing on December 19, 2012, with notice
of this Fairness Hearing having been duly given in accordance with this Court’s Order Granting
Preliminary Dismissal (Dkt. No. 2044), and having considered all matters submitted to it at the
Fairness Hearing and otherwise, and finding no reason for delay in entry of this Fina1
Judgment and good cause appearing therefore,

lt is hereby ORDERED, ADJUDGED AND DECREED as folloWs:

1. The Court has jurisdiction over the subject matter of the lawsuit, the parties,
and all members of the class.

2. Class counsel adequately represented the class for th_e purposes of concluding
this litigation ln the absence of consultations with the original named plaintiffs who cannot
be located, class counsel has made reasonable efforts to consult with members of the class,
including seeking input from such secondary sources as public interest organizations and

caregivers who have day-to-day contact with class members.

3. The Court hereby finds and concludes that class notice was disseminated to
members of the class in accordance with the terms set forth in the Order Granting Preliminary
Dismissal (Dkt. No. 2044). The Court further finds and concludes that the notice fully
satisfied Rule 23 of the Federal Rules of Civil Procedure and the requirements of due
process, was appropriate under the circumstances, and supports the Court’s exercise of
jurisdiction over the class as contemplated by this Order.

4. To the extent that any remain operable, the Couxt hereby vacates the
effectiveness of all orders governing transportation, including, but not necessarily limited to,
the following: ordering paragraphs of June 4, 1996 Opinion and Order Regarding
Transportation, but not the Opinion (Dkt. No. 214)', March 21, 1997 Order (Dkt. No. 322);

ordering paragraphs of July 8, 1997 Opinion and Order of Reference, but not the Opinion

(Dkt. No. 380); September 16, 1997 Order (Dkt. No. 404); November 14, 1997 Order (Dkt.

No. 426); December 22, 1997 Order Regarding Bus Acquisition (Dkt. No. 435); June 25,

2003 Consent Order Appointing Transportation Administrator (Dkt. No. 1118); May 5, 2010
Order Establishing Procedures for Transition of the Department of Transportation Back to
Control of the District of Columbia (Dkt. No. 1786); April 27, 2011 Order (Dkt. No. 1896);
October 31, 2011 Order (Dkt. No. 1946); ordering paragraphs of Memorandurn Opinion and
Order of November 14, 2011 Regarding Report and Recomrnendation of the Supervising
Court Master, but not the Memorandum Opinion (Dkt. No. 1952).

5. The Coult hereby vacates the effectiveness of the preliminary injunction
entered in this matter on March 17, 1995 (Dlct. No. 22) and all subsequent modifications or

clarifications thereto, including, but not limited to, the June 29, 1995 Order on Proposals to

Ensure Defendants’ Coinpliance with Preiiminary injunction (Dkt. No. 50) and ordering
paragraphs (1), (2) and (3) accompanying Opinion Granting Plaintiffs’ Motion to l\/Iodify
Class Certitication and Preliminary lnjunction, but not the Opinion (Dkt. No. 66).

6. "I`he Court orders disbursement of all B.lnds, including interest, collected
during the course of this litigation that remain in the Court Registry to School'i`alk, l l l l 14th
Street NW, Suite 510, Washington D.C. 20()05, a D.C. non»prot`rt organization, to be used
solely for the purposes jointly proposed by the parties with the Joint Notice filed on Decernber
11, 2012 (Dkt. No. 2055-1).

7. The Court will retain jurisdiction over the ten remaining vendor payment
disputes that are pending before the Special Master or the Court. The Court wili also retain
jurisdiction to consider and award any fees or costs related to the Special Master’s work to
date, work necessary to resolve the remaining disputes, and costs associated with the closure of
the case.

8. The Court wiil retain jurisdiction to award reasonable attorneys’ fees incurred
by Class Counsel from September i, 2012, through December 31, 2012. From that date
forward, each Party shall bear its own costs, including attorneys’ fees.

9. Pursuant to the Parties’ Joint Motion for Preliminary Approval of Disrnissal
(Dkt. No. 2039), the Court orders that this Final .Tudgrnent and Order of Dismissai shall
constitute a final judgment pursuant to Ruie 54 of the Federal Rules of Civil Procedure, except

to the extent that the Court retains jurisdiction for the express purposes specified in paragraphs

6, 7 and 8.

10. The Court hereby dismisses this lawsuit with prejudice This Order is
binding on class members and/or their pn`vies and precludes subsequent lawsuits involving the
same claims or causes of action litigated in this case based on facts occurring prior to the date

of this Final Order.

ll. The Clerk of the Court is directed to enter this Order on the docket forthwith

SO ORDEREI).
 
PAUL L. FRIEDMAN
DATE: / J` \ \ c‘ \ \ l United States District Judge